Judgment of the Supreme Court, Bronx County (Shapiro, J., at inquest only), entered on May 27, 1981, modified, on the facts and in the exercise of *453discretion, to reduce the verdict rendered at inquest by the court without a jury to the sum of $125,000 and, as so modified, affirmed, without costs. On the record before us we cannot say that the calendar Judge, in granting the application of plaintiff and ordering an inquest, abused his discretion. However, his 74-page opinion was excessive and, at times, intemperate. In the circumstances here indicated the conduct of defendant did not merit the excoriation administered to it. In our opinion, the damage award was excessive and, accordingly, we reduce it to the sum of $125,000. Concur — Sandler, Fein and Bloom, JJ.; Kupferman, J. P., concurs in the result only.